Citation Nr: 1234962	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In written statements dated in April 2011 and September 2011, the Veteran raised the issues of entitlement to a rating in excess of 40 percent for chronic thoracolumbar strain and entitlement to a rating in excess of 30 percent for depression, not otherwise specified.  As these claims have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In May 2006, the Veteran submitted a claim of entitlement to a total rating based on unemployability (TDIU).  After his claim of entitlement to TDIU was denied in October 2007, the Veteran perfected an appeal. 

In June 2010, the Board remanded the Veteran's claim of entitlement to TDIU to obtain updated treatment records and to afford the Veteran an examination to determine the effects of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.  Accordingly, the Veteran was afforded VA examinations in August 2010 to assess the severity of his service-connected thoracolumbar strain, depression, and tonsillitis, and the effect each had on his employability.  The Veteran's claim was then re-adjudicated in an October 2010 supplemental statement of the case before being remitted to the Board for further appellate review.

In February 2011, the Board remanded the Veteran's claim of entitlement to TDIU so that the RO could mail the October 2010 supplemental statement of the case to the Veteran's correct mailing address and to afford the Veteran's representative the opportunity to submit additional evidence or argument on the Veteran's behalf.  The Veteran's claim was then re-adjudicated in a May 2011 supplemental statement of the case and in a June 2011 supplemental statement of the case before being remitted to the Board for further review.

In August 2011, the Board remanded the Veteran's claim of entitlement to TDIU to afford the Veteran a single VA examination for the purpose of determining the impact of all of his service-connected disabilities, collectively, on his ability to obtain and maintain substantially gainful employment.  Accordingly, the Veteran was provided VA examinations in October 2011 to address the aggregate effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Subsequently, a July 2012 supplemental statement of the case denied the Veteran's claim of entitlement to TDIU, and the claim was returned to the Board for appellate review.

The October 2011 VA examiner completed a general screening examination and found that the Veteran "worked an office job for about 11.5 hours.  He sold cars for about 2 years, drove a tour bus for 6.5 years and worked as a security guard for 6 months.  He has had some college."  In July 2012, the RO requested that the VA examiner that performed the October 2011 examination provide a supplemental opinion.  In response, the VA examiner opined that "none of the Veteran's service-connected conditions would render him completely unable to secure, and maintain, substantially gainful employment.  This holds true for each of the disabilities alone, or an aggregate of all of the disabilities."  Although the VA examiner addressed the salient issue presented by the Veteran's case, the VA examiner did not provide an explanation as to how that conclusion was reached or state upon what evidence it was based.  As such, the Board finds that the October 2011 VA examination and July 2012 addendum are inadequate for purposes of determining entitlement to TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds a remand is necessary in order to obtain an additional opinion with regard to the aggregate effect of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is remanded for the following actions:

1. The RO must request that the October 2011 VA examiner provide a supplemental opinion as to whether the Veteran is unable to obtain and retain employment consistent with his education and occupational experience due solely to his service-connected disabilities, irrespective of age and any nonservice-connected disorders.  The examiner must provide a thorough rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2. If the October 2011 VA examiner is unavailable or unable to render the requested supplemental opinion, the Veteran must be afforded another VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3. If a new VA examination is necessary, the RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Upon readjudication of the TDIU claim, if the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.  If the Veteran's TDIU claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

